DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 11/25/2020 have been fully considered but they are not persuasive.
In pages 9-10, the applicant argues that “Claim 18 recites in part "receiving, by a user device and from a server, metadata indicating that first video content item is to be displayed in a video capture interference mode and that a second video content item is to be displayed in a video capture non-interference mode." The Office relied on Ramasubramonian for this quoted feature. In Ramasubramonian, an encoding device determines "the color volume of content being encoded," and generates "a content color volume message." Ramasubramonian, [0005]. A client-side device can then use the message to "map the video content to best fit the color characteristics of the display." Ramasubramonian, [0005]. However, Ramasubramonian discloses nothing about interfering with the capture of video. Thus, Ramasubramonian fails to teach or suggest at least "receiving, by a user device and from a server, metadata indicating that first video content item is to be displayed in a video capture interference mode and that a second video content item is to be displayed in a video capture non-interference mode," as recited in claim 18. The Office used Oh for showing that some content items are shown in a color-cycled mode, while other content items are not. In both of those modes in Oh, the content item is to be displayed, and there is nothing about "interfering with 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Ramasubramonian discloses from paragraph 0084 that “A video bitstream can also include Supplemental Enhancement Information (SEI) messages.  For example, an SEI NAL unit can be part of the video bitstream.  In some cases, an SEI message can contain information that is not needed by the decoding process.  For example, the information in an SEI message may not be essential for the decoder to decode the video pictures of the bitstream, but the decoder can be use the information to improve the display or processing of the pictures (e.g., the decoded output).  The information in an SEI message can be embedded metadata.  In one illustrative example, the information in an SEI message could be used by decoder-side entities to improve the viewability of the content.  In some instances, certain application standards may mandate the presence of such SEI messages in the bitstream so that the improvement in quality can be brought to all devices that conform to the application standard (e.g., the carriage of the frame-packing SEI message for frame-compatible plano-stereoscopic 3DTV video format, where the SEI message is carried for every frame of the video, handling of a recovery point SEI message, use of pan-scan scan rectangle SEI message in DVB, in addition to many other examples). Paragraph 0100 teaches “In other examples, the content color volume information within the content color volume message may be used by the display-side device to determine that the display-side device does not have to do any processing other than the usual conversion chain used to render and/or display the content.  For instance, when the content color volume message describes that the content meets a specific criteria, for example, that the content occupies a color volume that is smaller than the color volume supported by the display, or nearly the same size as that of the display, the display-side device may determine that the display-side device does not require additional processing to optimally render and/or display the content.”, paragraph 0122-0128 teaches “In some examples, the content color volume information in the content color volume message can specify (e.g., using a syntax element) that a subset of syntax elements used to derive the content color volume may be present in the content color volume message (e.g., the content color volume SEI message).  In some examples, some values of the syntax element are used to indicate that a subset of the syntax elements used to derive the content color volume may be signalled.  In such examples, other values of the syntax element are used to indicate that a subset of the syntax elements used to derive the content color volume may not be signalled. In some examples, the content color volume information in the content color volume message can include a syntax element indicating a number of implicit content color volume representations that are signalled in the content color volume message (e.g., the content color volume SEI message). Paragraph 0162 teaches content_color_volume_persistence_cancel_flag equal to 1 indicates that the SEI message cancels the persistence of any previous content color volume SEI message in output order that applies to the current layer.  content_color_volume_persistence_cancel_flag equal to 0 indicates that content_color_volume information follows.” Ramasubramonian et al. discloses a video bitstream that include Supplemental Enhancement Information (SEI) messages.  For example, an SEI NAL unit can be part of the video bitstream.  In some cases, an SEI message can contain information that is not needed by the decoding process.  For example, the information in an SEI message may not be essential for the decoder to decode the video pictures of the bitstream, but the decoder can be use the information to improve the display or processing of the pictures (e.g., the decoded output).  The information in an SEI message can be embedded metadata. Furthermore, Ramasubramonian et al. teaches the content color volume information within the content color volume message may be used by the display-side device to determine that the display-side device does not have to do any processing other than the usual conversion chain used to render and/or display the content. Therefore, SEI message used by display device to improve the display picture meets claimed interference mode and SEI message not used in display side meets claimed non-interference mode.
Ramasubramonian et al. fails to disclose wherein the metadata indicates: that a first video content item is to be displayed using a color –cycled mode; and that a second video content item is to be displayed without using the color-cycled mode;
The GBW_primary_flag field may indicate a method for expressing an arbitrary color gamut.  If the color gamut is indicated based on three arbitrary primary colors (RGB), this field may be set to `1`.  If the color gamut is indicated based on the remaining values other than RGB values, this field may be set to zero `0`” Herein, Oh et al. teaches wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode (field set to ‘1’); and that a second video content item is to be displayed without using the color-cycled mode (field set to ‘0’)
Therefore, the combination of Ramasubramonian et al. and Oh et al. teach the limitation as claimed.
Applicant’s arguments with respect to claim(s) 3, 6-7, 10-11, 13-16, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 18-19, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al. in view of US 2017/0048561 by Oh et al.

Regarding claim 1, Ramasubramonian et al. discloses a method comprising: 
identifying metadata associated with a plurality of video content items, wherein the metadata indicates: 
that a first video content item is to be displayed using a color-cycled mode for interfering with capture of the first video content by a video recording device (paragraph 0084 teaches “A video bitstream can also include Supplemental Enhancement Information (SEI) messages.  For example, an SEI NAL unit can be part of the video bitstream.  In some cases, an SEI message can contain information that is not needed by the decoding process.  For example, the information in an SEI message may not be essential for the decoder to decode the video pictures of the bitstream, but the decoder can be use the information to improve the display or processing of the pictures (e.g., the decoded output).  The information in an SEI message can be embedded metadata.  In one illustrative example, the information in an SEI message could be used by decoder-side entities to improve the viewability of the content.  In some instances, certain application standards may mandate the presence of such SEI messages in the bitstream so that the improvement in quality can be brought to all devices that conform to the application standard (e.g., the carriage of the frame-packing SEI message for frame-compatible plano-stereoscopic 3DTV video format, where the SEI message is carried for every frame of the video, handling of a recovery point SEI message, use of pan-scan scan rectangle SEI message in DVB, in addition to many other examples).”, 0099-0100, 0191, 0193, 0195); 
based on the metadata: 
converting the first video content into color-cycled content comprising a first plurality of frames of a first primary color, a second plurality of frames of a second primary color, and a third plurality of frames of a third primary color (in addition to discussion above, paragraph 0101-0104, 0122-0128 teaches “In some examples, the content color volume information in the content color volume message can specify (e.g., using a syntax element) that a subset of syntax elements used to derive the content color volume may be present in the content color volume message (e.g., the content color volume SEI message).  In some examples, some values of the syntax element are used to indicate that a subset of the syntax elements used to derive the content color volume may be signalled.  In such examples, other values of the syntax element are used to indicate that a subset of the syntax elements used to derive the content color volume may not be signalled. In some examples, the content color volume information in the content color volume message can include a syntax element indicating a number of implicit content color volume representations that are signalled in the content color volume message (e.g., the content color volume SEI message).  In some examples, implicit volume representations can include one or more of color primaries associated with the color gamut of the content (e.g., color gamut that encloses one, some, or all the colors of the content) and a minimum and maximum values of each of the primaries or color components.  In some examples, the content color volume message can signal a syntax element that specifies the color space in which an implicit content color volume representation is indicated. In some examples, the content color volume message can signal a syntax element indicating a number of explicit content color volume representations that are signalled in the content color volume message (e.g., the content color volume SEI message).  In some examples, explicit volume representations can include one or more of indications that specify ranges in one (or more) color component, and one or more coordinates of the second and third component that are used to specify a cross-section of the color volume of the content associated with one or more ranges or one or more values of the first component.  In some examples, the content color volume message can signal a syntax element that specifies the color space in which an explicit content color volume representation is indicated.” Ramasubramonian et al. discloses a video bitstream that include Supplemental Enhancement Information (SEI) messages.  For example, an SEI NAL unit can be part of the video bitstream.  In some cases, an SEI message can contain information that is not needed by the decoding process.  For example, the information in an SEI message may not be essential for the decoder to decode the video pictures of the bitstream, but the decoder can be use the information to improve the display or processing of the pictures (e.g., the decoded output).  The information in an SEI message can be embedded metadata.); and 
causing display of the color-cycled content (in addition to discussion above, fig. 1, paragraph 0106-0107).
Ramasubramonian et al. fails to disclose wherein the metadata indicates: that a first video content item is to be displayed using a color –cycled mode; and that a second video content item is to be displayed without using the color-cycled mode;
	Oh et al. discloses wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode; and that a second video content item is to be displayed without using the color-cycled mode (fig. 8, paragraph 0120);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the metadata 

Claim 18 is rejected for the same reason as discussed in the corresponding claim 1 above (please see the response to arguments above as discussed).

Regarding claim 19, Oh et al. discloses the method wherein the metadata indicates a time period associated with the video capture interference mode, further comprising: based on determining that a current time falls within the time period, determining, based on the video capture interference mode, one or more parameters of the color-cycled content (fig. 21, paragraph 0204 teaches “The EIT field according to one embodiment may include a table_id field, a section_syntax_indicator field, a section_length field, a service_id field, a version_number field, a current_next_indicator field, a section_number field, a last_section_number field, a transport_stream_id field, an original_network_id field, a segment_last_section_number field, a last_table_id field, an event_id field, a start_time field, a duration field, a running_status field, a free_CA_mode field, a descriptors_loop_length field, a descriptor( ) field, and/or a CRC_32 field.”, paragraph 0218, 0219).

Regarding claim 23, Oh et al. discloses the method wherein the metadata indicates at least one time period associated with the first video content item, and further comprising: converting the first video content item into color-cycled content based on determining that a current time falls within the at least one time period (fig. 21, paragraph 0204 teaches “The EIT field according to one embodiment may include a table_id field, a section_syntax_indicator field, a section_length field, a service_id field, a version_number field, a current_next_indicator field, a section_number field, a last_section_number field, a transport_stream_id field, an original_network_id field, a segment_last_section_number field, a last_table_id field, an event_id field, a start_time field, a duration field, a running_status field, a free_CA_mode field, a descriptors_loop_length field, a descriptor( ) field, and/or a CRC_32 field.”, paragraph 0218, 0219).

Regarding claim 24, Oh et al. discloses the method wherein the metadata further indicates a second time period during which the first video content item is permitted to be displayed without using the color-cycled mode(fig. 21, paragraph 0204 teaches “The EIT field according to one embodiment may include a table_id field, a section_syntax_indicator field, a section_length field, a service_id field, a version_number field, a current_next_indicator field, a section_number field, a last_section_number field, a transport_stream_id field, an original_network_id field, a segment_last_section_number field, a last_table_id field, an event_id field, a start_time field, a duration field, a running_status field, a free_CA_mode field, a descriptors_loop_length field, a descriptor( ) field, and/or a CRC_32 field.”, paragraph 0218, 0219).

Claims 3, 6, 9-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al. and US 2017/0048561 by Oh et al. in view of US 2017/0171576 by Oh et al. (herein, Oh et al. ‘576)

Regarding claim 3, Ramasubramonian et al. discloses the method converting the first video content into color-cycled content comprising a first plurality of frames of a first primary color, a second plurality of frames of a second primary color, and a third plurality of frames of a third primary color (as discussed above), Oh et al. discloses that a first video content item is to be displayed using a color –cycled mode; and that a second video content item is to be displayed without using the color-cycled mode (as discussed above), but fails to disclose the method further comprising: determining an expected video recording device frame capture rate; determining a color-cycle rate that is different from the capture rate; and wherein the converting is based on the determined color-cycle rate.
	Oh et al. ‘576 teaches the method further comprising: determining an expected video recording device frame capture rate; determining a color-cycle rate that is different from the capture rate; and wherein the converting is based on the determined color-cycle rate (fig. 34, 37, paragraph 0484 teaches information about high frame rate to convert into different rate. Paragraph 0494 teaches original frame rate 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include determining an expected video recording device frame capture rate; determining a color-cycle rate that is different from the capture rate; and wherein the converting is based on the determined color-cycle rate, as taught by Oh et al. ‘576 into the system of Ramasubramonjan et al., Oh et al., because such incorporation would allow more options to a viewer during display, thus increase user accessibility of the system.

Regarding claim 6, Ramasubramonian et al. discloses the method converting the first video content into color-cycled content comprising a first plurality of frames of a first primary color, a second plurality of frames of a second primary color, and a third plurality of frames of a third primary color (as discussed above), Oh et al. discloses that a first video content item is to be displayed using a color –cycled mode; and that a second video content item is to be displayed without using the color-cycled mode (as discussed above), but fails to disclose the method wherein converting the first video content item into color-cycled content comprises reducing an original color cycle rate of the first video content item to be slower than an expected video recording device frame capture rate
	Oh et al. ‘576 teaches the method wherein converting the first video content item into color-cycled content comprises reducing an original color cycle rate of the first video content item to be slower than an expected video recording device frame capture 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the method wherein converting the first video content item into color-cycled content comprises reducing an original color cycle rate of the first video content item to be slower than an expected video recording device frame capture rate, as taught by Oh et al. ‘576 into the system of Ramasubramonjan et al., Oh et al., because such incorporation would allow more options to a viewer during display, thus increase user accessibility of the system.

Regarding claim 9, Ramasubramonian et al. discloses the color-cycled content, Oh et al. discloses wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode; and that a second video content item is to be displayed without using the color-cycled mode, but fail to disclose the method wherein causing display of the color-cycled content comprises sending, to a display device, the color-cycled content at a frame rate lower than the frame rate of the first video content item, wherein the color-cycled content is configured to be displayed at the frame rate of the first video content item.
Oh et al. ‘576 discloses the method wherein causing display of the color-cycled content comprises sending, to a display device, the color-cycled content at a frame rate lower than the frame rate of the first video content item, wherein the color-cycled content is configured to be displayed at the frame rate of the first video content item (fig. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability include lower frame rate, as taught by Oh et al. ‘576 into the system of Ramasubramonian et al. and Oh et al., because such incorporation would allow more options during display, thus increase user accessibility of the system.

Claim 10 is rejected for the same reason as discussed in the corresponding claim 3 above (in addition to discussion above, fig. 37 shows output rate is lower than the original rate).

Claim 20 is rejected for the same reason as discussed in the corresponding claim 3 above

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al., US 2017/0048561 by Oh et al. and US 2017/0171576 by Oh et al. (herein, Oh et al. ‘576) in view of US 2006/0012598 by Tsao.
Regarding claim 7, Ramasubramonian et al. discloses display of the color-cycled content, Oh et al. discloses wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode; and that a second video content item is to be displayed without using the color-cycled mode, Oh et al. ‘576 teaches the 
Tsao discloses the method wherein causing display of the color-cycled content comprises sending, to a display device, the color-cycled content, wherein the color-cycled content comprises blank data in place of first primary color information, second primary color information, or third primary color information (Abstract, paragraph 0023, 0042-049)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the method wherein causing display of the color-cycled content comprises sending, to a display device, the color-cycled content, wherein the color-cycled content comprises blank data in place of first primary color information, second primary color information, or third primary color information, as taught by Tsao into the system of Ramasubramonian et al., Oh et al. and Oh et al. ‘576, because such incorporation would allow more options during display, thus increase user accessibility of the system.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al., US 2017/0048561 by Oh et al. in view of US 2010/0259474 by Hildreth and US 2018/0359420 by Kuchnio et al.
Regarding claim 8, Ramasubramonian et al. discloses display of the color-cycled content, Oh et al. discloses wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode; and that a second video content item is to be displayed without using the color-cycled mode, but fails to disclose the method wherein converting the first video content item into color-cycled content comprises: for a first frame of the first video content item, discarding second primary color information and third primary color information to yield a color-cycled content frame of the first primary color; for a second frame of the first video content item, discarding first primary color information and third primary color information to yield a color-cycled content frame of the second primary color; and for a third frame of the first video content item, discarding first primary color information and second primary color information to yield a color-cycled content frame of the third primary color; for a fourth frame of the first video content item, adjusting first primary color information, second primary color information, and third primary color information to yield a grayscale color-cycled content frame.
Hilderth discloses disclose the method wherein converting the first video content item into color-cycled content comprises: for a first frame of the first video content item, discarding second primary color information and third primary color information to yield a color-cycled content frame of the first primary color; for a second frame of the first video content item, discarding first primary color information and third primary color information to yield a color-cycled content frame of the second primary color; and for a 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include discard color information, as taught by Hilderth into the system of Ramasubramonian et al. and Oh et al., because such incorporation would allow more options during display, thus increase user accessibility of the system.
	Ramasubramonian et al., Oh et al., Hilderth fail to disclose for a fourth frame of the first video content item, adjusting first primary color information, second primary color information, and third primary color information to yield a grayscale color-cycled content frame.
Kuchnio et al. discloses for a fourth frame of the first video content item, adjusting first primary color information, second primary color information, and third primary color information to yield a grayscale color-cycled content frame (paragraph 0046)
It would have been obvious to one of ordinary skill in the art at the time theinvention was made to incorporate the ability include blank data, as taught by Kuchnio et al. into the system of Ramasubramonian et al., Oh et al., Hildreth, because such incorporation would allow more options during display, thus increase user accessibility of the system.

Claims 11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al. in view of US 2017/0171576 by Oh et al. (herein, Oh et al. ‘576)

Regarding claim 11, Ramasubramonian et al. discloses a system comprising: 
a server (paragraph 0067); and 
a computing device; 
wherein the server is configured to: 
generate, based on determining that a first video content item is associated with a video capture interference mode, video metadata (in addition to discussion above, (paragraph 0084 teaches “A video bitstream can also include Supplemental Enhancement Information (SEI) messages.  For example, an SEI NAL unit can be part of the video bitstream.  In some cases, an SEI message can contain information that is not needed by the decoding process.  For example, the information in an SEI message may not be essential for the decoder to decode the video pictures of the bitstream, but the decoder can be use the information to improve the display or processing of the pictures (e.g., the decoded output).  The information in an SEI message can be embedded metadata.  In one illustrative example, the information in an SEI message could be used by decoder-side entities to improve the viewability of the content.  In some instances, certain application standards may mandate the presence of such SEI messages in the bitstream so that the improvement in quality can be brought to all devices that conform to the application standard (e.g., the carriage of the frame-packing SEI message for frame-compatible plano-stereoscopic 3DTV video format, where the SEI message is carried for every frame of the video, handling of a recovery point SEI message, use of pan-scan scan rectangle SEI message in DVB, in addition to many other examples).”, 0099-0100, 0191, 0193, 0195));
send the video metadata to a computing device (in addition to discussion above, fig. 1, paragraph 0106-0107); and 
wherein the computing device is configured to:
convert, based on the metadata received from the server, the first video content item into color-cycled content (in addition to discussion above, paragraph 0101-0104, 0122-0128 teaches “In some examples, the content color volume information in the content color volume message can specify (e.g., using a syntax element) that a subset of syntax elements used to derive the content color volume may be present in the content color volume message (e.g., the content color volume SEI message).  In some examples, some values of the syntax element are used to indicate that a subset of the syntax elements used to derive the content color volume may be signalled.  In such examples, other values of the syntax element are used to indicate that a subset of the syntax elements used to derive the content color volume may not be signalled. In some examples, the content color volume information in the content color volume message can include a syntax element indicating a number of implicit content color volume representations that are signalled in the content color volume message (e.g., the content color volume SEI message).  In some examples, implicit volume representations can include one or more of color primaries associated with the color gamut of the content (e.g., color gamut that encloses one, some, or all the colors of the content) and a minimum and maximum values of each of the primaries or color components.  In some examples, the content color volume message can signal a syntax element that specifies the color space in which an implicit content color volume representation is indicated. In some examples, the content color volume message can signal a syntax element indicating a number of explicit content color volume representations that are signalled in the content color volume message (e.g., the content color volume SEI message).  In some examples, explicit volume representations can include one or more of indications that specify ranges in one (or more) color component, and one or more coordinates of the second and third component that are used to specify a cross-section of the color volume of the content associated with one or more ranges or one or more values of the first component.  In some examples, the content color volume message can signal a syntax element that specifies the color space in which an explicit content color volume representation is indicated.” Ramasubramonian et al. discloses a video bitstream that include Supplemental Enhancement Information (SEI) messages.  For example, an SEI NAL unit can be part of the video bitstream.  In some cases, an SEI message can contain information that is not needed by the decoding process.  For example, the information in an SEI message may not be essential for the decoder to decode the video pictures of the bitstream, but the decoder can be use the information to improve the display or processing of the pictures (e.g., the decoded output).  The information in an SEI message can be embedded metadata.);
cause display of the color-cycled content (in addition to discussion above, fig. 1, paragraph 0106-0107).
Ramasubramonian et al. fails to disclose determine an expected video recording device frame capture rate; video metadata comprising the expected video recording device frame capture rate; content comprising a color cycle rate that is less than the expected video recording device frame capture rate;
Oh et al. ‘576 discloses determine an expected video recording device frame capture rate; video metadata comprising the expected video recording device frame capture rate; content comprising a color cycle rate that is less than the expected video recording device frame capture rate (fig. 34, 37, paragraph 0484 teaches information about high frame rate to convert into different rate. Paragraph 0494 teaches original 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include determine an expected video recording device frame capture rate; video metadata comprising the expected video recording device frame capture rate; content comprising a color cycle rate that is less than the expected video recording device frame capture rate, as taught by Oh et al. ‘576 into the system of Ramasubramonian et al., because such incorporation would allow more options during display, thus increase user accessibility of the system.

Regarding claim 13, Ramasubramonian et al. discloses the system wherein convert the first video content item into color-cycled content, the computing device is further configured to: generate, using first primary color information of a first frame, a first color-cycled content frame; generate, using second primary color information of the first frame, a second color-cycled content frame; and generate, using third primary color information of the first frame, a third color-cycled content frame (in addition to discussion above, paragraph 0093-0097).

Regarding claim 14, the system wherein the color cycle rate comprises a rate at which a full color cycle, comprising a first frame of a first primary color, a second frame of a second primary color, and a third frame of a third primary color, completes itself (Ramasubramoniam, paragraph 0093-0097; Oh et al. ‘576, fig. 34, 37).

Regarding claim 15, the system wherein the computing device is further configured to: convert the first video content item into second color-cycled content, wherein a frame rate of the second color-cycled content is greater than the expected video recording device frame capture rate (Ramasubramoniam, paragraph 0093-0097; Oh et al. ‘576, fig. 34, 37, paragraph 0477-0478 teaches color cycle content, paragraph 0484 teaches information about high frame rate to convert into different rate, paragraph 0494 teaches original frame rate interpret as frame capture rate, paragraph 0498 teaches flag information about HFR and SFR video, paragraph 0512-0516 teaches conversion based on the information).

Regarding claim 16, the system wherein, to convert the first video content into color-cycled content, the computing device is further configured to reduce an original color cycle rate of the first video content to be slower than the expected video recording device frame capture rate (Ramasubramoniam, paragraph 0093-0097; Oh et al. ‘576, fig. 34, 37, paragraph 0477-0478 teaches color cycle content, paragraph 0484 teaches information about high frame rate to convert into different rate, paragraph 0494 teaches original frame rate interpret as frame capture rate, paragraph 0498 teaches flag information about HFR and SFR video, paragraph 0512-0516 teaches conversion based on the information).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al., US 2017/0171576 by Oh et al. (herein, Oh et al. ‘576) in view of US 2006/0012598 by Tsao.

Regarding claim 17, Ramasubramonian et al. discloses display of the color-cycled content, Oh et al. ‘576 discloses determine an expected video recording device frame capture rate; video metadata comprising the expected video recording device frame capture rate; content comprising a color cycle rate that is less than the expected video recording device frame capture rate, but fails to disclose the system wherein, to cause display of the color-cycled content, the computing device further configured to send, to a display device, the color-cycled content, wherein the color-cycled content comprises blank data in place of first primary color information, second primary color information, or third primary color information.
Tsao discloses the method to cause display of the color-cycled content, the computing device further configured to send, to a display device, the color-cycled content, wherein the color-cycled content comprises blank data in place of first primary color information, second primary color information, or third primary color information (Abstract, paragraph 0023, 0042-049)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to to cause display of the color-cycled content, the computing device further configured to send, to a display device, the color-cycled content, wherein the color-cycled content comprises blank data in place of first primary color information, second primary color information, or third .

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339418 by Ramasubramonian et al., US 2017/0048561 by Oh et al. in view of US 8,727,016 by Nakamura.
Regarding claim 21, Ramasubramonian et al. discloses the first video content item is to displayed using the color-cycled mode, Oh et al. discloses wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode; and that a second video content item is to be displayed without using the color-cycled mode, but fails to disclose the method wherein the metadata indicates a security setting associated with the first video content item and a time period, wherein determining that the first video content item is to be displayed comprises determining, based on a current time and based on the time period, that the security setting is active.
Nakamura discloses the method wherein the metadata indicates a security setting associated with the first video content item and a time period, wherein determining that the first video content item is to be displayed comprises determining, based on a current time and based on the time period, that the security setting is active (fig. 3-5, col. 7 lines 26-56).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability include the method wherein the metadata indicates a security setting associated with the first video content item and 

Regarding claim 22, Ramasubramonian et al. discloses the first video content item is to displayed using the color-cycled mode, Oh et al. discloses wherein the metadata indicates: that a first video content item is to be displayed using a color-cycled mode; and that a second video content item is to be displayed without using the color-cycled mode, but fails to disclose the method wherein the metadata indicates a first security setting associated with the first video content item and a second security setting associated with a channel of the first video content item, the method further comprising determining which of the first security setting or the second security setting is more restrictive.
Nakamura discloses the method wherein the metadata indicates a first security setting associated with the first video content item and a second security setting associated with a channel of the first video content item, the method further comprising determining which of the first security setting or the second security setting is more restrictive (fig. 3-5, col. 7 lines 26-56).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability include the method wherein the metadata indicates a first security setting associated with the first video content item .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484